Name: Commission Regulation (EC) No 181/2002 of 31 January 2002 on a decision to make no award in respect of the 25th partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EC) No 1430/2001
 Type: Regulation
 Subject Matter: trade;  beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|32002R0181Commission Regulation (EC) No 181/2002 of 31 January 2002 on a decision to make no award in respect of the 25th partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EC) No 1430/2001 Official Journal L 031 , 01/02/2002 P. 0029 - 0029Commission Regulation (EC) No 181/2002of 31 January 2002on a decision to make no award in respect of the 25th partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EC) No 1430/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular point (b) of the second subparagraph of Article 27(5) thereof,Whereas:(1) Commission Regulation (EC) No 1430/2001 of 13 July 2001 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2001/02 marketing year(2) requires that partial invitations to tender be issued for the export of the sugar in question. Pursuant to Article 8(2) of Regulation (EC) No 1430/2001 a decision may be taken to make no award in respect of a specific partial invitation to tender.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1No award shall be made in respect of the 25th partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1430/2001 for which the time limit for the submission of tenders expired on 31 January 2002.Article 2This Regulation shall enter into force on 1 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 192, 14.7.2001, p. 3.